Citation Nr: 1630660	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  14-27 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than August 19, 2010, for the award of service connection for obsessive compulsive disorder.

2.  Entitlement to an effective date earlier than August 19, 2010, for the award of service connection for gastrointestinal residuals of intestinal surgery.

3. Entitlement to an effective date earlier than August 19, 2010, for the award of service connection for scar, status-post intestinal surgery.

4. Entitlement to an initial rating in excess of 50 percent for obsessive compulsive disorder.  

5. Entitlement to an initial rating in excess of 10 percent for gastrointestinal residuals of intestinal surgery.

6. Entitlement to an initial compensable rating and a rating in excess of 10 percent from March 14, 2015, for scar, status-post intestinal surgery.   

REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to February 1973.

This matter came before the Board of Veterans' Appeals (Board) from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System (VBMS). 

The increased initial rating claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There was no pending claim for service connection for obsessive compulsive disorder prior to August 19, 2010.

2.  A claim for service connection for GERD, received on February 15, 2008, was denied in a September 2008 rating decision.  Relevant service department records, which existed at the time of a September 2008 denial of service connection for GERD, were added to the record in September 2010.  

3.  There was no pending claim for service connection for GERD or residuals of intestinal surgery prior to February 15, 2008.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 19, 2010, for the award of service connection for obsessive compulsive disorder have not been met.  
38 U.S.C.A. § 5110 (West. 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date of February 15, 2008, for the award of service connection for gastrointestinal residuals of intestinal surgery have been met.  
38 U.S.C.A. §§ 5107, 5110 (West. 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).

3.  The criteria for an effective date earlier than August 19, 2010, for the award of service connection for scar, status-post intestinal surgery have been met.  
38 U.S.C.A. §§ 5107, 5110 (West. 2014); 38 C.F.R. §§ 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The record reflects that the duty to assist has also been satisfied.  Determinations regarding effective dates of awards are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any pertinent evidence that remains outstanding and is potentially relevant to the claim.  The record documents that service records and VA treatment and examination records, and post-service medical evidence that could be relevant for the period in question, i.e. that dating prior to August 19, 2010, have been obtained.  The Board acknowledges that there are potentially outstanding records associated with benefits from the Social Security Administration (SSA).  The absence of any such record is not prejudicial however:  the records were not of record, even constructively, and could not provide a "date of claim," and the "date entitlement arose" for each condition is already established by the evidence of record.

Accordingly, the Board will address the merits of the Veteran's claims.

II. Legal Criteria

Generally, the effective date of an award based on an original claim for compensation benefits, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The effective date, "shall be fixed in accordance with the facts found but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 ; 38 C.F.R. § 3.400(q)(1)(ii).  

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award made based all or in part on these records is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c). 

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).

III. Factual Background 

In April 1997, the Veteran filed a VA form 21-527, Income-Net Worth and Employment Statement.  In August 1997, the Veteran filed a VA form 21-526, Application for Compensation or Pension.  The Veteran reported that the "nature of sickness, disease, or injuries for which [the] claim [was] made" was a L5-S1 herniated nucleus pulposus in August 1996.  Items 41A through 41G were completed; the record instructs that these items only be completed if the veteran is applying for nonservice connected pension.  In an August 1997 decision, the RO denied entitlement to a nonservice connected pension.  

In December 1998, the Veteran filed another VA form 21-826.  The Veteran reported that the "nature of sickness, disease, or injuries for which [the] claim [was] made" was "severe degenerative joint disease of the spine manifest by left leg weakness and left arm weakness due to nerve root compression syndrome with persistent neurological deficit."  The Veteran reported in-service treatment for kidney dysfunction, weight loss, and jaundice but did not complete item 20, which instructs the veteran to "list civilian physicians and hospitals where you were treated for any sickness, injury, or disease for which you are claiming service connection."  The Veteran completed items that the record indicates should only be completed if the veteran is applying for nonservice connected pension.  In a February 1999 decision, the RO granted entitlement to a nonservice connected pension.  

In March 2000, the Veteran filed an informal claim for compensation benefits under 38 U.S.C.A. § 1151 for residuals of back surgery, including esophageal problem, transient ischemic attack, painful scars, and foot drop.  In March 2003, the Board denied the claim for benefits.  The Board did not consider, and the record does not suggest that the Veteran contended, that any of the claimed residuals were related to service; the record is limited to a claim for benefits under 38 U.S.C.A. § 1151. 

In February 2008, the Veteran filed an informal claim for service connection for gastroesophageal reflux disease (GERD) due to hiatal hernia.  The Veteran characterized the claim as a claim to "reopen" and indicated that he was submitting "new and material evidence."  In March 2008, the Veteran filed a VA form 21-826, on which he reported that he was filing a claim for compensation.  He reported that his GERD due to hiatal hernia began in 1972.  In a September 2008 decision, the RO denied service connection.  The RO reported review of service treatment records and determined that there was no evidence of hiatal hernia or GERD during service or within one year of discharge. 

On August 19, 2010, the Veteran filed informal claims for service connection for anxiety and GERD.  In conjunction with the claims, service examination records were associated with the record, and VA examinations were conducted.  In a February 2013 rating decision, the RO awarded service connection for obsessive compulsive disorder, gastrointestinal residuals of intestinal surgery, and scar, status-post intestinal surgery.  The effective date for the awards of service connection was ultimately assigned as August 19, 2010.  See February 2013 and May 2014 rating decisions.  The Veteran has appealed the effective dates assigned for the award of service connection for obsessive compulsive disorder, gastrointestinal residuals of intestinal surgery, and scar.  

IV. Analysis

A.  Obsessive Compulsive Disorder 

The Board has reviewed the evidence dated prior to August 19, 2010, but finds no evidence that could be interpreted as a pending claim for obsessive compulsive disorder, or any other psychiatric disability.  Although the record dated prior to August 19, 2010, includes medical records and claims for benefits including compensation benefits, these records do not reveal any statement, history, or finding that could be construed as a pending claim for service connection for a psychiatric disability.  Thus, the Board finds the earliest possible effective date for the award of service connection is the currently assigned effective date, and the claim for an effective date prior to August 19, 2010, for the award of service connection for obsessive compulsive disorder must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  

B. Status-Post Intestinal Surgery

As noted above, the RO initially denied the claim for service connection in a September 2008 decision.  The Veteran did not appeal the denial of the claim or submit additional evidence during the appeal period.  On August 19, 2010, the Veteran requested that his claim of entitlement to service connection be reopened.  In a February 2013 rating decision, the RO reopened the claim for service connection for GERD and granted claims for service connection for gastrointestinal residuals of intestinal surgery and scar, status-post intestinal surgery.  The RO assigned effective dates of August 19, 2010, the date that the claim to reopen was received.

After review of the record, the Board finds pertinent service records were associated with the record after the September 2008 rating decision.  Specifically, the record indicates that in September 2010, in response to a PIES request, the RO obtained the Veteran's separation examination record, which documents the Veteran's history of frequent indigestion.  The RO then obtained a VA medical opinion that linked the Veteran's GERD, status-post intestinal surgery to service based on the history at separation.  The RO granted the claim of service connection based on this opinion.  

There is no indication that the separation examination record was unavailable at the time of the September 2008 decision.  Thus, the Board finds 38 C.F.R. § 3.156(c) applies and February 15, 2008, the date of receipt of the informal claim for service connection, is the appropriate "date of claim."  

The Board has reviewed the evidence dated prior to February 15, 2008, but finds no evidence that could be interpreted as a pending claim for service connection.  Although the record dated prior to February 15, 2008, includes medical records and claims for benefits including compensation benefits under 38 U.S.C.A. § 1151 for gastrointestinal dysfunction, these records do not reveal any statement, history, or finding that could be construed as a pending claim for service connection.  In this regard, the Board reiterates that the evidence, including statements, associated with the record in conjunction with the claim for benefits under 38 U.S.C.A. § 1151 is absent any suggestion of a link between any gastrointestinal dysfunction and service.  

Thus, the Board finds an effective date of February 15, 2008, but no earlier, is the proper effective date for the award of service connection for gastrointestinal residuals of intestinal surgery and the associated scar.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

An effective date earlier than August 19, 2010, for the award of service connection for obsessive compulsive disorder is denied.  

An effective date of February 15, 2008, for the award of service connection for gastrointestinal residuals of intestinal surgery is granted.

An effective date of February 15, 2008, for the award of service connection scar, status-post intestinal surgery is granted. 


REMAND

There may be outstanding records from the Social Security Administration (SSA), which are potentially pertinent to the claim on appeal.  Although the Veteran denied applying for or receiving SSA benefits in an April 1997 VA form 21-527 and August 1997 and December 1998 VA form 21-526s and did not report claiming or receiving SSA benefits in a May 2011 VA form 21-526, the record includes SSA records dated in 1997 and 1998 that suggest that the Veteran had filed for SSA benefits.  38 C.F.R. Although SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims; thus, the records must be requested.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for SSA benefits, as well as copies of all medical records underlying those determinations.

2.  Undertake appropriate development to obtain all pertinent, outstanding medical records.  

3.  Thereafter, readjudicate the appellant's claim for increased ratings.  If the benefit sought on appeal remains denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


